Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 03 June 21 have been fully considered but they are not persuasive.
Applicant’s amendment of claim 13 overcomes the rejection under 35 USC 112b.
On pages 9-12 of the remarks, Applicant notes that Krenik lacks action thresholds.  This has already been acknowledged by the Examiner.
At the end of page 12 of the remarks, Applicant argues that Krenik teaches “total compensation due to deviations” that would “lead away” from the claimed invention, which only compensates when the differential is above an action threshold.  Examiner directs Applicant’s attention to MPEP 2141.02 (VI).
To teach away, the prior art must “criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
That is not at all the case with Krenik.  At no juncture does Krenik discredit the use of action thresholds.  Accordingly, Applicant’s argument in this regard is unpersuasive.
On pages 13-16 of the remarks, Applicant argues it is inappropriate for Examiner to take Official Notice unsupported by documentary evidence.  However, Examiner has done no such thing.  Each taking of official notice has been supported by documentary references.  In addition to the prior art cited (O’Banion, Maurer), the signed testimony by the Examiner is also documentary evidence.  The testimony is written, the date has 
On page 17 to 18, Applicant argues that “the Examiner has not provided any prior art showing that the predetermined threshold in the context of the above recited limitation is instantly and unquestionable well-known”.   Examiner disagrees, as reference C demonstrates the predetermined threshold in the context of hair cutting.  Furthermore, the other references demonstrate this concept in the context of cutting other objects, thus displaying how common this concept is in the cutting arts.
On pages 18 and 19, Applicant cites Diamond v. Diehr.  Examiner has reviewed this case, and finds it does not address the action threshold issue in a way that has any strong meaning to the current case.
Applicant’s willingness to have a telephone interview is noted.  If Applicant would like to float any ideas for claim amendments, they are welcome to call the Examiner any time.  


/KENNETH E PETERSON/Primary Examiner, Art Unit 3724